On behalf of the delegation of Guinea-Bissau,
I am pleased to extend our congratulations to you, Sir, on
your election to the presidency of the General Assembly
at its fifty-third session. I am particularly pleased because
it is unanimously agreed that you have exceptional
intellectual, political and diplomatic qualities which will
ensure the success of our deliberations. It also gives me
pleasure to pay tribute to your predecessor, Mr. Hennadiy
Udovenko, and to thank him for his dynamism and
initiative and for the integrity which he displayed
throughout his mandate.
I wish to reiterate to the Secretary-General, Mr. Kofi
Annan, our appreciation for the tangible results we have
seen in the Organization since his election, and to
encourage him to persevere with the same determination
in implementing his reform programme, which we
wholeheartedly support.
As we prepare to enter the new millennium, it is
important to be aware of the increasing interdependence
of nations, large and small, and of the consequences of
globalization, so that through fruitful dialogue at the
global level, we may together find appropriate responses
to the numerous challenges facing us, particularly the
fight against international terrorism. Poverty,
underdevelopment and the major pandemics must not
remain the sole responsibility of the countries affected by
these scourges, because for tomorrow’s world to be stable
it must be united founded on the principles of social
justice and the equality of peoples and nations. Hence, the
primacy of law must continue to guide us in seeking


lasting solutions to the numerous regrettable conflicts
throughout the world. We are pleased to note that all the
peoples of the world share a determination to live in peace,
within their national borders, with their neighbours and the
rest of the international community.
My country welcomes the positive developments in the
Lockerbie affair, which has been a matter of concern to us
for many years. It has been the subject of decisions by
regional organizations, such as the Organization of African
Unity (OAU) and the League of Arab States, as well as the
Non-Aligned Movement. We hope that the parties involved
will spare no effort to ensure that justice is done in
conditions of fairness and impartiality, with all the
necessary guarantees, taking into account the recognized
rights of each party. We feel that the clarifications called
for by the Libyan authorities are legitimate, because they
are based on the objective criteria of neutrality and fair play
which govern any judicial procedure worthy of the name.
The Republic of Guinea-Bissau was admitted as a
fully fledged member of the United Nations in September
1974, following a lengthy and difficult struggle for national
liberation. For almost a quarter of a century we have been
committed to respecting and defending the principles
enshrined in the United Nations Charter, because they are
essential guidelines for active participation in international
life and for the building of our young nation.
Early on we understood that in order to give shape to
our political independence we needed to establish the
conditions for harmonious economic development from
which all sections of our population could benefit. With the
assistance of the international community, therefore, our
young State focused on ways and means to build a land of
freedom and peace.
It goes without saying that 11 years of struggle for
national liberation scarred our people and left an indelible
mark on their minds and bodies. Since Guinea-Bissau is a
poor country with very limited resources, everything needed
to be built, despite the fact that we did not have the
financial means or the necessary skills. Therefore, inspired
by the courage that enabled us to galvanize ourselves to
free our country, we set to the task determined to create the
right conditions for the full development of our citizens and
the improvement of their living standards.
Over the past four years we have succeeded in laying
the foundations of a democratic State based on the rule of
law and respect for human rights. As members of the
Assembly know, building a nation is a long-term task
requiring both determination and perseverance. Guinea-
Bissau, which is among the poorest countries of the
world, is no exception to that rule. Over the past two
decades we have focused on consolidating our national
unity by strengthening the ties of solidarity that unite our
citizens, whose maturity had enabled them to wage, and
succeed in, one of the most exemplary national liberation
struggles in Africa. It is precisely this awareness of
belonging to the same people that has enabled all sectors
of our population to unite and work hand in hand for the
development of the country and the well-being of all.
Therefore, since its independence in 1973, despite the
economic difficulties all States face, Guinea-Bissau has
lived in peace and has known a period of great political
stability.
However, since 7 June our country has experienced
tragedy, previously unimaginable, just when it was
beginning to make notable progress with regard to
democracy and respect for human rights and in the
economy.
An unprecedented crisis for which we were not even
minimally prepared has deeply shaken and paralysed our
country for some four months now, endangering the
foundations of the state of law and the existence of
democratic institutions in the Republic. The act of
aggression by a party of our country’s national army is a
serious violation of the constitutional provisions in force
in Guinea-Bissau. The international community, in
particular the Organization of African Unity (OAU) and
the United Nations, have unreservedly condemned this act
of aggression.
From this podium, we wish to thank the United
Nations family for the solidarity and support it has
provided to the President of the Republic, Mr. João
Bernardo Vieira; the legal Government of the Republic of
Guinea-Bissau; its leaders; and especially, the innocent,
victimized population. I should like in particular to
convey our gratitude to the neighbouring countries of
Guinea-Bissau for their active solidarity with our people.
On behalf of my Government, I specifically thank the
authorities of Senegal, Guinea, Cape Verde, the Gambia
and Portugal for having rapidly created an appropriate
rapid-response team to evacuate citizens and foreign
nationals who wished to leave, especially our own
desperate compatriots, a great number of whom have
sought refuge and safe haven in neighbouring countries.
Each of these brother countries has distinguished itself
admirably in an exemplary display of compassion and
2


humanity. I wish to thank them most sincerely on behalf of
our Government and all of my compatriots.
I also wish to pay tribute to the courage of my own
fellow citizens and to reiterate, on behalf of our
Government, our keen awareness of the difficulties they
face and of the need to ease their suffering by finding a
speedy solution to the current crisis, so that peace and
stability may be restored to our homeland, and by
establishing conditions to allow our people to return to their
country.
It is its desire to find a peaceful and negotiated
solution to this crisis that has inspired the Government of
the Republic of Guinea-Bissau in its contacts with the
members of the self-proclaimed military junta. Indeed,
through the joint mediation of members of the Community
of Portuguese-Speaking Countries and the Economic
Community of West African States, we have signed a
ceasefire and begun a constructive dialogue, which we will
pursue on the basis of recognition and respect for the
constitutional legality of our country and the need to work
together to restore peace and stability.
We are grateful to all people of goodwill who have
come forward, both in Africa and overseas, to assist us in
overcoming all of these difficulties and in finding a final
solution to the conflict in Guinea-Bissau.
The people of Guinea-Bissau are peaceful. They have
age-old relations of friendship and brotherhood with their
neighbours in the Republics of Guinea, Senegal and the
Gambia. These relations are based on the common destiny
which history and geography have bequeathed us. It is a
precious legacy that present and future generations must
preserve and defend in the conviction that their identity and
their social and cultural values will endure. It is this same
committed and unfailing solidarity which enabled us to free
ourselves from the yoke of colonialism, as did our brothers
in Guinea and Senegal.
As we have already had the opportunity to point out,
the presence of Guinean and Senegalese troops in Guinea-
Bissau is based on the implementation of bilateral
agreements duly signed and ratified. In addition to the
existence of an unquestionably legal framework, however,
it is important to know and recall that, through their
intervention, the Guinean and Senegalese troops bravely
assisted their comrades in arms in Guinea to overcome an
attempted coup that has been condemned by the OAU, the
United Nations and the entire international community.
They have made a courageous contribution to the
maintenance of constitutional legality and democracy in
Guinea-Bissau. Allow me here to pay tribute to them for
their decisive action and to offer them our full gratitude.
For some four months, Guinea-Bissau has been
experiencing a major tragedy that has brought great loss
of human life, serious material damage and much
suffering to our people, who have been internally
displaced and made refugees in neighbouring countries,
Cape Verde and Portugal.
Once again, I wish to thank the Assembly for its
solidarity with our country and people. Its assistance is
valued and will be valuable in healing the wounds and
assisting all the citizens of our country to understand each
other better and work together for the common future of
their homeland. I can assure members that we will spare
no effort to ensure that, through dialogue and joint
endeavours, peace will return to a Guinea-Bissau united
and reconciled in solidarity.
More than ever, we recognize the need to establish
a pluralistic democracy in a state of law and an
egalitarian society that will guarantee full respect for civil,
political and human rights. Today more than ever, we are
aware of the importance of peace in our country and in
other conflicted regions of the world where peoples of the
same country have been torn apart. I am thinking in
particular of the fratricidal wars which for some years
now have ravaged other African countries, Angola and the
Democratic Republic of the Congo in particular.
At a time when we are preparing to commemorate
the fiftieth anniversary of the Universal Declaration of
Human Rights, it is appropriate to proclaim our complete
commitment to the fundamental principles of democracy,
good governance and respect for human rights, which
underpin our search for harmonious development and a
better standard of living. The international community, the
United Nations in particular, has always heeded the
aspirations of the people of Guinea-Bissau. With its
solidarity, it has made our struggle for national liberation
its own battle for the emancipation of peoples throughout
the world. Today, as in the past, we need its support to
rebuild our country and restore confidence and hope to
our compatriots, who impatiently await the moment when
they can return to their country, their homes, their
families, their friends and their workplaces — to peace
and stability.